February 26, 1993

                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                        

No. 92-1723

                    GILBERT T. GONSALVES,

                    Plaintiff, Appellant,

                              v.

               INTERNAL REVENUE SERVICE, ET AL,

                    Defendants, Appellees.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

            [Hon. Gene Carter, U.S. District Judge]
                                                  

                                        

                            Before

                     Breyer, Chief Judge,
                                        
              Torruella and Cyr, Circuit Judges.
                                               

                                        

   Gilbert T. Gonsalves on brief pro se.
                       
   James A.  Bruton, Acting Assistant Attorney General, Gary R.
                                                               
Allen, Richard  Farber, Curtis  C. Pett, Attorneys  Tax Division,
                                     
Department  of  Justice,  and  Richard S.  Cohen,  United  States
                                              
Attorney, on brief for appellees.

                                        

                                        

     Per  Curiam.    Between  1979 and  1985  the  appellant,
                

Gilbert  Gonsalves, worked in  the Panama Canal  Zone for the

Panama Canal Commission.   He believed that  the Panama Canal

Treaty gave  an exemption from United States  income taxes to

American employees  of the Commission.   In 1986,  the United

States Supreme Court decided that the treaty had  not created

such  an exemption.  O'Connor  v. United States,  479 U.S. 27
                                               

(1986).

     By the  time the  Supreme Court answered  the underlying

question, however, Mr. Gonsalves and the IRS were locked in a

quarrel over the extent of Mr. Gonsalves' tax liability.  The

IRS  had  received  some  tax payments,  but  said  that  Mr.

Gonsalves still  owed money to the  government; Mr. Gonsalves

said  that he  had  overpaid.   The  IRS  made  at least  one

assessment, for tax year 1981, and in March 1988 it collected

some  of the amount assessed  by levying upon  a bank account

that belonged to Mr. Gonsalves.   See generally Gonsalves  v.
                                                         

Internal  Revenue Service,  975 F.2d  13, 14 (1st  Cir. 1992)
                         

(per curiam).

     Although  the  remedies  were   available  to  him,  Mr.

Gonsalves neither  challenged the  IRS' calculation of  a tax

deficiency by  filing a  petition for redetermination  in the

Tax  Court, nor attempted to recover the taxes paid by filing

a refund  action in  the district  court.  See  26 U.S.C.    
                                              

6213, 7422.  He has, however, twice sought to recover damages

                             -2-

for  transgressions  that  he  says IRS  officials  committed

during  the course of their dealings with him.  Mr. Gonsalves

claims that IRS officials violated  his rights in three ways:

(1) by denying him an administrative appeal despite his "many

verbal and written requests;" (2) by seizing the funds in his

bank  account  without  giving  him proper  notice  of  their

intention  to  levy; and  (3) by  failing  to respond  to his

inquiries  and settle his  differences with  the agency  in a

"prompt and timely" manner.  

     Mr. Gonsalves  first attempted  to recover damages  in a

suit he filed in 1991 in the United States District Court for

the District of Maine.  The 1991 complaint named the Internal

Revenue Service  as the  only defendant, and  asserted claims

under both  the United States Constitution  and the "Taxpayer

Bill of Rights."  26 U.S.C.    7433.  The district court gave

judgment to the IRS, and we affirmed.  975 F.2d at 15-17.

     In January 1992 Mr. Gonsalves filed the complaint before

us  now.  Although  this complaint again  names the IRS  as a

defendant,  it also names, and its true targets appear to be,

the  district  directors  of  the  IRS  offices  in  Andover,

Massachusetts, Augusta, Maine, and Philadelphia, Pennsylvania

(who  are identified  only by title),  and Paul  Chinouard, a

"problem resolution  officer" at the IRS  office in Portland,

Maine.  

                             -3-

     The allegations in the 1992 complaint echo those made in

the 1991 complaint.  However, Mr. Gonsalves now contends that

he is entitled to recover directly from the IRS officials who

violated his rights, pursuant to the doctrine first described

in  Bivens v. Six Unknown  Named Agents of  Federal Bureau of
                                                             

Narcotics, 403  U.S. 388 (1971).   The  district court  ruled
         

that  the defendants  were entitled,  at the  very  least, to

"qualified  immunity,"  and dismissed  the  complaint.   This

appeal followed.  We affirm.

                              I
                               

     "Bivens  actions  lie  only  for  violations  of  rights
            

secured by  the Constitution."   Bothke v. Fluor  Engineers &
                                                             

Constructors,  Inc.,  834  F.2d  804,  814  (9th  Cir.  1987)
                   

(Beezer,  J., concurring).    Mr. Gonsalves  claims that  the

defendants  violated  the Due  Process  Clause  of the  Fifth

Amendment, which  says  that the  federal  government  cannot

deprive a person of life,  liberty, or property "without  due

process  of  law."    The  amended  complaint  did  allege  a

deprivation  of  property  -- the  seizure  of  money in  Mr.

Gonsalves' bank account -- but the record contains no factual

basis  from  which  one  could infer  that  this  deprivation

occurred without due process of law.

     When  the  government  takes  a  person's property,  due

process  requires that it give him  notice and an opportunity

to  be  heard  "at a  meaningful  time  and  in a  meaningful

                             -4-

manner."   Fuentes v. Shevin, 407 U.S. 67, 80 (1972) (quoting
                            

Armstrong  v. Manzo, 380  U.S. 545, 552  (1965)).  Generally,
                   

"at a  meaningful time"  means "notice  and a  hearing before
                                                             

persons  are  separated from  their  property," Rodriguez  v.
                                                         

United States, 629 F.Supp. 333, 347 (N.D.Ill. 1986) (emphasis
             

added), although  in some circumstances --  for example, when

the IRS perceives that  its ability to collect taxes  will be

jeopardized  by  delay  --  a  post-deprivation  hearing  may

adequately  protect  due process  rights.    See Phillips  v.
                                                         

Commissioner,  283  U.S.  589,  595-97  (1931);  Rodriguez v.
                                                          

United States, 629 F.Supp. at 348. 
             

     Except where the IRS makes such a "jeopardy" assessment,

the Internal Revenue  Code requires that  it give a  taxpayer

notice before it takes his property, and provide the taxpayer

with  a  choice  whether to  be  heard  before  or after  the

deprivation.    The procedure  is  as follows:  once  the IRS

determines that a taxpayer owes  money to the government,  it

must  issue a  notice of  the deficiency,  then wait  90 days

before  attempting to  collect the  taxes due.   26  U.S.C.  

6213(a).  If the taxpayer wants a pre-deprivation hearing, he

can, during those 90 days, file a petition with the Tax Court

asking it to redetermine the deficiency, and the stay against

collection efforts  will remain in effect  while the petition

is pending.   Id.   Or  the taxpayer can  forego a  Tax Court
                 

                             -5-

hearing, pay the tax, and seek a refund in a post-deprivation

action in the district court.  26 U.S.C.   7422.

     The taxpayer  may receive, and  may even be  entitled by

statute or  regulation to receive, extra process,  such as an

administrative appeal, a notice of levy, and prompt responses

to his inquiries.   But, because his "due process  rights are

adequately protected by the statutory scheme which allows him

to contest his tax liability in the Tax Court prior to paying

the disputed tax or to  sue for a refund in federal  district

court . . . ,"   Stonecipher v. Bray, 653 F.2d 398,  403 (9th
                                    

Cir.  1981) (citing  Phillips  v. Commissioner,  283 U.S.  at
                                              

595),  these additional  procedures are  not constitutionally
                                                             

required.      For  example, once  the  taxpayer  has  either

resorted to or waived a Tax Court hearing, the IRS can, as it

did here, make  a formal  assessment and then  levy upon  the

taxpayer's property to satisfy the deficiency.  See 26 U.S.C.
                                                   

   6203, 6331.   However, before it can perform the  levy, 26

U.S.C.    6331(d)  requires the  IRS to  issue notice  of its

intention  to levy, and to deliver the notice to the taxpayer

personally, or to mail it to his last known address.

     In this case,  the district court that  tried the claims

in  the  1991 complaint  found that  the  IRS had  mailed the

notice to  the wrong address.   975 F.2d at 15.   The ensuing

levy  therefore may  have  violated the  statute.   But,  the

mistake did not  deprive Mr. Gonsalves  of an opportunity  to

                             -6-

file  a  petition in  the Tax  Court  (an opportunity  he had

already waived  by the time of  the levy), or  to institute a

refund  action in  the  district court  (an opportunity  that

remained  available to him after the levy).  It therefore did

not deny him due process of law.  See Baddour, Inc. v. United
                                                             

States,  802 F.2d 801, 807 (5th Cir. 1986); Zernial v. United
                                                             

States,  714  F.2d 431,  435  (5th Cir.  1983);  Rodriguez v.
                                                          

United  States, 629 F.Supp. at 347 (wrongful levy does not in
              

itself deny due process).

     For  the   same  reason,  there   is  no  constitutional

substance to  Mr. Gonsalves'  claims that the  defendants (1)

refused to provide him with an administrative appeal, and (2)

ignored his inquiries and otherwise delayed the resolution of

his  differences with the agency.  Mr. Gonsalves may have had

a "right," created by the IRS' Statement of Procedural Rules,

to an  informal  administrative  appeal.   See  26  C.F.R.   
                                              

601.106.     But   because   the  statutory   mechanisms  for

challenging agency actions in the courts offer due process to

taxpayers who face deprivations  of property by the  IRS, the

appeals  procedure is  not constitutionally  necessary.   See
                                                             

Rosenberg v. Commissioner, 450 F.2d 529, 533 (10th Cir. 1971)
                         

(provisions in Statement of Procedural Rules "not designed to

protect  the constitutional  rights of  the taxpayer").   See
                                                             

also  United States  v. Horne,  714 F.2d  206, 207  (1st Cir.
                             

1983).  The  violation of a regulation which the Constitution

                             -7-

does  not  require  an  agency  to   adopt  does  "not  raise

constitutional questions."    United States  v. Caceres,  440
                                                       

U.S. 741, 752 (1979).

     Similarly, Mr.  Gonsalves  may  have  been  entitled  to

responses to  his inquiries and cooperation  with his efforts

to resolve his tax problems -- although he has not identified

the statute or  regulation that  confers such a  right.   But

again,  notwithstanding  the defendants'  alleged inattention

and   uncooperativeness,  constitutionally-adequate   process

remained  available, in the form of a Tax Court petition or a

refund action,  to ensure  that the government  kept no  more

than  its  legal  share  of   Mr.  Gonsalves'  income.    The

underlying property interest did not go unprotected.  

     The  defendants' alleged  misbehavior, it  is true,  may

have  deprived  Mr.  Gonsalves  of  the  IRS'  assistance  in
                                                         

vindicating  that  interest.    However,  such assistance  is

itself neither  a "liberty"  nor a "property"  interest whose

deprivation is  capable of  redress through a  Bivens action.
                                                     

See Francis-Sobel v.  University of  Maine, 597  F.2d 15,  18
                                          

(1st Cir. 1979).   "In  order to state  a legally  cognizable

constitutional claim,  [Mr. Gonsalves needed to]  allege more

than  the  deprivation of  the  expectation  that the  agency
                                           

[would] carry out its duties."  Council of and  for the Blind
                                                             

v. Regan,  709 F.2d 1521,  1533-34 (D.C.Cir. 1983)  (en banc)
        

(emphasis in original).  See also Cameron v. Internal Revenue
                                                             

                             -8-

Service, 773  F.2d 126,  128-29 (7th Cir.  1985) (allegations
       

that   IRS   agents   subjected   taxpayer   to   unnecessary

inconvenience   and  failed   to  explore   possibilities  of

settlement did not describe  denial of due process); American
                                                             

Association of Commodity Traders  v. Department of  Treasury,
                                                            

598  F.2d 1233,  1236 n.2  (1st Cir.  1979) ("not  clear that

every loss of potential help from a bureaucrat is a loss of a

constitutional interest").

                              II
                                

     In his  reply brief,  Mr. Gonsalves cites  Rutherford v.
                                                          

United  States, 702  F.2d 580  (5th Cir.  1983).   Rutherford
                                                             

suggested  that  a  taxpayer  may  have,  in  addition  to  a

"property"  interest  in  his   tax  dollars,  a  substantive

"liberty" interest  in freedom  from abuse and  harassment by

IRS  officials.    See  also  Bothke  v.  Fluor  Engineers  &
                                                             

Constructors, Inc., 834 F.2d 804, 811 (9th Cir. 1987).
                  

     However, the existence of such a liberty interest is, at

present,  more  a  matter   of  conjecture  than  of  settled

interpretation  of the Due Process Clause.  The Fifth Circuit

has  made it clear that  its decision in  Rutherford "did not
                                                    

hold that the alleged  conduct violated a protected 'liberty'

interest."   Morales v. Haynes,  890 F.2d 708,  710 (5th Cir.
                              

1989).    Rather,  the  Rutherford  panel,  cautioning   that
                                  

"[i]mplication  of nontextual  substantive  rights  from  the

                             -9-

general monitions of the  due process clause is a  matter not

to  be undertaken  lightly,"  only remanded  to the  district

court with instructions to determine whether "the due process
                                            

clause actually  does create in taxpayers  a liberty interest

in  freedom   from  abusive  behavior  [by  IRS  officials]."

Rutherford, 702 F.2d  at 584.   And, other  courts have  said
          

that  the  infliction  of   emotional  injury  by  government

officials is a tort  without constitutional dimensions.  See,
                                                             

e.g.,  Conner v.  Sticher,  801 F.2d  1266,  1269 (11th  Cir.
                         

1986); Vasquez v. City  of Hamtramck, 757 F.2d 771,  773 (6th
                                    

Cir.  1985)  ("A citizen  does  not  suffer a  constitutional

deprivation  every   time  he  is  subjected   to  the  petty

harassment of a state agent"); Buikema v. Hayes, 562  F.Supp.
                                               

910, 911 (N.D.Ill. 1983); Taylor v. Nichols, 409 F.Supp. 927,
                                           

936 (D.Kan. 1976); Dear v. Rathje, 391 F.Supp. 1, 9 (N.D.Ill.
                                 

1975).   See  also Paul  v. Davis,  424 U.S. 693,  710 (1976)
                                 

(interest   in  reputation   neither  liberty   nor  property

guaranteed  against state  deprivation without  due process);

Gumz  v.  Morissette, 772  F.2d  1395, 1408  (7th  Cir. 1985)
                    

(Easterbrook,  J.,  concurring)  (interest  in  freedom  from

gratuitous fright or shock not a liberty interest).

     We need  not decide here whether the  Due Process Clause

guarantees freedom from  abuse by IRS agents.   Defendants to

Bivens actions enjoy the same "qualified immunity" that state
      

officials have in the context of civil rights actions brought

                             -10-

under 42 U.S.C.   1983.  Butz v. Economou, 438  U.S. 478, 504
                                         

(1978).   This means  that they "generally  are shielded from

liability for civil damages insofar as their conduct does not

violate clearly  established .  . . constitutional  rights of

which  a reasonable  person  would have  known."   Harlow  v.
                                                         

Fitzgerald, 457 U.S. 800,  818 (1982).  "The contours  of the
          

right must  be sufficiently clear that  a reasonable official

would understand that what he is doing  violates that right."

Anderson v. Creighton, 483 U.S. 635, 640 (1987).  
                     

     In  the absence  of  any cases  expressly recognizing  a

liberty interest  in freedom  from  harassment by  government

officials,  we must  conclude  that the  right  has not  been

"clearly established."  Consequently,  to the extent that the

complaint even raised an issue of substantive due process, we

agree  with  the  district  court that  the  defendants  were

entitled to dismissal on grounds of qualified immunity.1

                    

1.  The complaint  in Rutherford "sketche[d] a  portrait of a
                                
lawless  and arbitrary  vendetta fueled  by the power  of the
state, designed  to harass by unwarranted  intrusion into the
minutia of [the plaintiffs'] financial  affairs, and intended
to abuse by the creation of palpably unfounded claims against
their property . .  . ." 702 F.2d at 584.   Mr. Gonsalves, on
the  other  hand, made  no  specific  factual allegations  of
abuse, but merely stated as conclusions that the IRS had used
"harassment  and  delays,"  and  "threats  without  basis  or
legitimate  foundation" in its dealings with him.  Even a pro
                                                             
se plaintiff must plead some specific facts in support of his
  
claims of  civil rights  violations.   Hurney v.  Carver, 602
                                                        
F.2d 993, 995 (1st  Cir. 1979).  We would,  therefore, affirm
the dismissal even if  the constitutional right asserted were
so "clearly  established" as to  preclude granting  qualified
immunity.

                             -11-

     The judgment of the district court is affirmed.
                                                   

                             -12-